Citation Nr: 0724180	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  01-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an increased rating for service-connected 
dermatitis of the feet, pubic area and external auditory 
canals, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
November 2002.  This matter was previously before the Board 
and was remanded in August 2003.

The veteran's appeal has been advanced on the docket based on 
age.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a current lung disorder, to include chronic 
obstructive pulmonary disorder which is etiologically related 
to his military service.

2.  The veteran's service-connected disability, described for 
rating purposes as dermatitis of the feet, pubic area, and 
external canals, is manifested by a general skin disease on 
the hands, bilateral heels, palms, neck, external auditory 
canals bilaterally and inguinal areas bilaterally covering no 
more than 20 percent of the total body surface and no more 
than 3 percent of the exposed body area with evidence of 
crusting and some evidence of hyperpigmented skin but no 
evidence of exfoliation or ulcerations.


CONCLUSIONS OF LAW

1.  A lung disorder, including COPD was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for dermatitis of the feet, pubic area, 
and external auditory canals have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71(a), 4.118, 
Diagnostic Codes 7800-7806 (2002); 7800- 7806, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in November 2001, March 2004, and March 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased ratings, and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  The 
Board notes that the veteran did not receive this notice 
until after the rating decision on appeal had been issued.  
As such, the VCAA notice was deficient as to timing.  

The Board finds, however, that the veteran has not been 
prejudiced from this error because the denial of the claim in 
this appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, and VA 
treatment records.  

The Board acknowledges that the veteran has asked VA to help 
him obtain records from G. F. T., M.D.  To this end, the 
veteran has submitted multiple copies of documents that he 
purportedly sent to G. F. T., M.D. requesting copies of his 
medical records and the RO sent G. F. T., M.D. a letter 
requesting copies of the veteran's medical records in June 
2005.  Unfortunately, there was no response to any of these 
requests.  The veteran has also requested these records.  He, 
however, was informed that the records were not available.  
As such, the Board finds that VA has sufficiently attempted 
to assist the veteran in obtaining these records and that the 
requirements of 38 C.F.R. § 3.159(c)(1) have been met.  

The Board notes that the veteran has been afforded multiple 
VA examinations in relation to his claims.  As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran has filed a claim for entitlement to service 
connection for a lung disorder/respiratory disability, to 
include COPD.  In June 2000, the veteran initially contended 
that his current lung/respiratory disorder was due to 
spraying DDT as a technician while in service.  The veteran, 
however, testified during a November 2002 Travel Board 
hearing that he was not saying that DDT caused his current 
condition.  He testified that he was just exposed to DDT, but 
that his service records did not show such exposure.  

The veteran's service medical records are silent for 
complaints or diagnosis of any injury or disease of the lungs 
or respiratory system.  Although the veteran's service 
medical records show evidence of acute nasopharyngitis and 
tonsillitis, they contain no evidence of any chronic 
lung/respiratory disability, to include COPD.  In fact, the 
veteran's February 1946 separation examination report noted 
that the veteran's lungs were normal and that x-ray images of 
his chest were negative.  A review of the veteran's service 
medical records fails to show that the veteran had a chronic 
lung/respiratory disorder, including COPD, in service.

The first medical evidence of a lung/respiratory disorder was 
not until 1989 when the veteran was diagnosed as having 
chronic obstructive airway disease.  Reports from 2005 
revealed a past medical history of being diagnosed as having 
COPD in 1995.

What is missing in the instant case is competent medical 
evidence linking his current diagnosed lung disorder, 
including COPD, to service.  The Board observes that the 
veteran submitted a May 2001 statement from D.D., M.D., for 
the purpose of supplying a nexus between his current lung 
condition and service.  D.D., M.D., noted that the veteran 
had a history of obstructive lung disease.  He also noted 
that an Army medical record from November 1944 showed 
nasopharyngitis, acute, catarrhal and moderate, and that this 
suggested an early tonsillitis which appeared related to the 
illness from the 109th Station Hospital of Army.  This 
statement does not relate the veteran's current COPD to 
service.  The report tends to make a connection between the 
veteran's acute nasopharyngitis and his early tonsillitis.

Additionally, the veteran's assertion that his current 
lung/respiratory disorder, including COPD, is related to 
service cannot be considered competent medical evidence of a 
nexus.  As a lay person, he lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

The Board further observes that the veteran at one time 
during the appeal suggested a relationship between his 
claimed exposure to DDT during service and his current lung 
disorder.  The Board notes that during a November 2002 Travel 
Board hearing, the veteran denied such a connection.  
Notwithstanding this subsequent denial of such a 
relationship, the Board finds that there is no probative 
evidence showing the veteran was exposed to DDT in service.  
In this regard, the Board finds the veteran's statement that 
he was exposed to DDT in service not to be credible.  The 
first mention of any such exposure was made decades after 
service and was made in connection with a claim for 
compensation benefits.  There are numerous medical reports of 
record from 1989 to 2006 pertaining to treatment for a lung 
disorder and none of those treatment reports reveals a 
history from the veteran that he was exposed to DDT in 
service.  Rather, the medical history reveals that the 
veteran had a 60 pack a year history of smoking and that he 
quit in 1993.  Since the Board finds that the veteran's 
assertion that he was exposed to DDT in service is not 
credible or supported by the evidence of record, there is no 
basis to develop the evidence to determine whether his 
current lung disorder, including COPD, is related to DDT 
exposure in service.

In sum, the record fails to show a chronic lung disorder, 
including COPD, in service and there is no competent medical 
evidence linking the veteran's current lung disorder, 
including COPD, to service.  Therefore, the Board finds that 
entitlement to service connection for a lung disorder, to 
include COPD, is not warranted.

Increased Rating

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The RO has rated the veteran's service-connected dermatitis 
of the feet, pubic area and external auditory canals as 30 
percent disabling under the provisions of Diagnostic Code 
7813.  The veteran contends that a higher disability rating 
is warranted.

The veteran's disability is currently rated under the 
provisions of Diagnostic Code 7813 which dictate that 
dermatophytosis, including tinea pedis and tinea unguium, is 
to be rated as disfigurement of the head, face and neck (DC 
7800); scars (DC 7801, 7802, 7803, 7804, 7805), or dermatitis 
(DC 7806), depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813.

Diagnostic criteria for skin disorders were revised during 
the course of the appeal, effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Board points out 
that VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 38 C.F.R. 
§ 3.114.  

Under the previous rating criteria, disfiguring scars of the 
head, face or neck were rated under Diagnostic Code 7800; 
scars from third degree burns were rated under Diagnostic 
Code 7801; scars from second degree burns were rated under 
Diagnostic Code 7802; superficial scars that were poorly 
nourished with repeated ulceration were rated under 
Diagnostic Code 7803; superficial scars that were tender and 
painful on objective demonstration were rated under 
Diagnostic Code 7804; all other scars were rated on 
limitation of function of the part affected under Diagnostic 
Code 7805; and eczema was rated under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2002).

No ratings in excess of 30 percent were available for 
Diagnostic Codes 7802, 7803 and 7804; thus, these Diagnostic 
Codes could not have provided a basis for a rating in excess 
of 30 percent for the veteran's service-connected disability.  
Additionally, as Diagnostic Code 7801 was only applicable to 
scars due to third degree burns and the veteran's 
dermatologic disability is not the result of burns, this 
Diagnostic Code would not be applicable in the instant case.  
Also, Diagnostic Code 7805 would not be applicable in this 
case as there is no evidence of limitation of function due to 
the veteran's dermatologic disability.  Diagnostic Code 7806 
could be potentially applicable to and provide a rating in 
excess of 30 percent for the veteran's service-connected 
disability under the prior rating criteria.  Diagnostic Code 
7806 provided a 50 percent rating when there was ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant.  Additionally, 
Diagnostic Code 7800 provided a 50 percent disability rating 
for scars of the head, face, or neck that were complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, 7806 (2002).

Under the current rating criteria, Diagnostic Code 7800 
applies to scars of the head, face, or neck.  Diagnostic Code 
7801 applies to scars, other than head, face, or neck, that 
are deep or that cause limited motion.  Diagnostic Code 7802 
applies to scars, other than head, face or neck, that are 
superficial and that do not cause limited motion.  Diagnostic 
Code 7803 applies to superficial scars that are unstable, 
Diagnostic Code 7804 applies to superficial scars that are 
painful on examination, and Diagnostic Code 7805 applies to 
scars that limit function.  Diagnostic Code 7806 applies to 
eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 
(2006).

Diagnostic Codes 7802, 7803 and 7804 are not for application 
because they do not provide disability ratings in excess of 
30 percent.  Also, Diagnostic Code 7805 is not for 
application here as there is no evidence of limitation of 
function due to the veteran's service-connected dermatologic 
disability.  

Diagnostic Code 7800 is theoretically for application in this 
case because it applies to scars of the head, face or neck 
and the veteran's dermatologic condition appears to affect 
his ears.  However, a rating in excess of 30 percent is only 
available under this Diagnostic Code for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features or where there is at 
least four characteristics of disfigurement (a scar 5 or more 
inches in length, a scar at least one-quarter inch wide at 
the widest part, a scar with an elevated or depressed surface 
contour on palpation, a scar adherent to underlying tissue, 
hypo or hyper pigmented skin in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six square inches, skin indurated and inflexible in an area 
exceeding six square inches.)  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).

Additionally, Diagnostic Codes 7801 or 7806 could potentially 
be applicable in the instant case and provide a rating in 
excess of 30 percent for the veteran's service-connected 
dermatologic disability.  Diagnostic Code 7801 provides for a 
40 percent rating when the scars are deep or cause limitation 
of motion and cover an area or areas exceeding 144 square 
inches (929 sq. cm.).  Diagnostic Code 7806 provides a 60 
percent rating when the dermatitis or eczema covers more than 
40 percent of the entire body or more than 40 percent of 
exposed areas; or there is constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7806 (2006).

The medical evidence of record includes VA and private 
medical records which show complaints and diagnoses of 
dermatitis, xerosis, skin tags and lesions of the buttocks 
and anal area, chest keloids, folliculitis with abscess, 
multiple abscesses with furunculosis, and chronic 
hypertrophic atopic dermatitis.  

A June 1999 VA examination report shows that the veteran 
reported treatment for his dermatologic condition with 
topical and oral medications.  The veteran described his 
symptoms as itching, pain, and a rash.  On examination, the 
physician noted a general skin disease on the hands, 
bilateral heels, palms, neck, external auditory canals 
bilaterally and inguinal areas bilaterally.  There was no 
evidence of exfoliation or ulcerations; however, there was 
evidence of crusting.  The skin disease was not manifested by 
a systemic skin disease or nervous condition.  The diagnosis 
was dermatitis of the feet, pubic area, and external auditory 
canal.  

The veteran underwent a VA examination in April 2004.  The 
veteran complained of a dermatologic disability of the feet, 
buttocks, hand and scalp.  On examination, the veteran's 
hands were dry but without lesions.  The skin was intact but 
there was slight flakiness of the skin.  The external ears 
revealed no evidence of eczematous lesions or other skin 
abnormalities.  The lining of the canals revealed slightly 
hypertrophic skin without any lesions or erythema.  There was 
no evidence of seborrhic or other dermatitis of the scalp.  
In the groin area, there was hyperpigmented, hypertrophic 
skin which was intact.  Examination of the anus revealed no 
skin breakdown.  The skin of the buttocks revealed xerotic 
lesions but the skin was intact.  The veteran's feet revealed 
evidence of tinea pedis.  

The examiner stated that the diagnoses were mild tinea pedis 
bilaterally and generalized xerosis extending to no more than 
20 percent of the total body surface and no more than 3 
percent of the exposed total body area.  The examiner also 
noted that the only exposed area exhibiting abnormality was 
the hands. 

The Board finds that under the previous rating criteria, a 
disability rating in excess of 30 percent is not warranted 
for the veteran's dermatologic disability under Diagnostic 
Code 7806 as there is no evidence of ulceration or extensive 
exfoliation and systemic or nervous manifestations or 
evidence of an exceptionally repugnant condition.  In fact, 
the June 1999 VA examination report specifically noted no 
evidence of ulceration, exfoliation or systemic or nervous 
manifestations.  A rating in excess of 30 percent would also 
not be warranted under Diagnostic Code 7800 as there is no 
evidence of a complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  In fact, the April 2004 VA examination report 
showed no evidence of a dermatologic condition of the head, 
face or scalp, other than in the lining of the ear canals.

Under the current rating criteria, a disability rating in 
excess of 30 percent would not be warranted under Diagnostic 
Code 7800 because there is no evidence of visible or palpable 
tissue loss on the veteran's head, face or neck or evidence 
of a skin condition manifested by at least four 
characteristics of disfigurement.  As noted above, the only 
evidence of a dermatologic disability on the veteran's head, 
face and neck is in the lining of the ear canals.  
Additionally, a rating in excess of 30 percent would not be 
warranted under Diagnostic Code 7801 as there is no evidence 
that the veteran's dermatologic disability results in 
limitation of motion of any affected part or is deep and 
covers an area of 144 square inches.  Finally, the Board 
notes that a disability rating in excess of 30 percent would 
not be warranted under Diagnostic Code 7806 as the veteran's 
dermatologic disability covers only 20 percent of his total 
body surface and 3 percent of his exposed body surface and 
there is no evidence of systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the last 12 months.  

In short, the Board finds that the medical evidence of record 
does not support a disability rating in excess of 30 percent  
for dermatitis of the feet, pubic area, and external auditory 
canals under either the old or new applicable schedular 
rating criteria.  The VA schedule of ratings will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his dermatologic disability 
and treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
the veteran's dermatologic disability has an adverse impact 
on the veteran's life, including employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the currently assigned 30 percent evaluation adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher rating is denied on an extra-
schedular basis.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection for a lung/respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD), is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected dermatitis of the feet, pubic area and 
external auditory canals is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


